DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 29, 2021. Claims 1-7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33, 48 and 64 were previously pending. Applicant amended claims 1 and 24. Claims 1-7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33, 48 and 64 are under consideration.
Applicant’s claim amendments overcame the previously presented claim rejections and objections. This office action contains new grounds for rejection necessitated by amendment.
Applicant’s amendments to the specification did not obviate the previously presented objection based on the use of trademarks. Applicant’s amendments are incomplete in that the relevant trademark signs are missing. For example, SuperScript should be SUPERSCRIPT®.
The objection is maintained.
Specification
5.	The use of the terms “Superscript”, “Triton X100”, “RNAseOUT”, “Thermopol”, “DeepVent”, “NEBNEXT End”, “Ampure”, “TruSeq” and “Kapa HIFi HotStart”, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.(emphasis added)
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
In addition, the names of these products are not presented in agreement with their trademarked names.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7, 11, 18, 20, 23, 24, 26, 28-30, 32, 33, 48 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant amended claim 1 to read “A method for amplifying polyadenylated and non-polyadenylated RNA from one or more cells…” and “…to produce double-stranded full amplicons corresponding to the polyadenylated and non-polyadenylated RNA”. Applicant argues that support for these limitations is provided in Fig. 1 and paragraphs [0006]-[0010], [0029], [0106], [0127] and [0130]. However, only paragraphs [0006]-[0007] mention amplification of total RNA. However, Applicant did not show that any primers with the claimed structure can amplify total RNA. For example, the claimed primers encompass a primer with a sequence 5’-GAtcgtcGG-3’. Applicant did not show that such a primer would amplify total RNA and the first strand of cDNA. Further, there are millions of possible primers with the claimed structure, and Applicant only showed primers with SEQ ID NO: 1-4, where a primer with SEQ ID NO: 1 would amplify only polyadenylated RNA, therefore Applicant was not in possession of the invention as claimed.
8.	No new references were found teaching or suggesting the instant claims, but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 18, 2021